DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafford (US 2012/0272179).
Regarding claim 1, Stafford discloses an electronic apparatus (fig. 10) comprising at least one memory (1034, fig. 10) and at least one processor (1032, fig. 10), the at least one processor functioning as: 
a reception unit (214 connected to 108 in fig. 2A) configured to receive an eye gaze input based on an eye gaze of a user (para. 34); and 
a control unit (108, fig. 2A) configured to control a movement of an indicator (mouse cursor in fig. 2A) in response to an operation performed on an operation unit (104, fig. 2A), 
wherein, in a case where the eye gaze input is received by the reception unit (para. 45), the control unit performs control to move the indicator to a position based on the eye gaze input if the operation performed on the operation unit satisfies a first condition (para. 45, 42; physically moving the mouse after gaze has been set), not to move the indicator if the operation performed on the operation unit satisfies the first condition but does not satisfy a second condition (para. 49; wherein the user has not triggered a gaze assisted movement because the mouse was not moved more than the threshold of motion for the mouse) after moving the indicator to the position based on the eye gaze input (para. 45, 49; e.g. attempting to perform a second gaze assisted movement after the initial gaze assisted movement has completed), and to move the indicator from the position based on the eye gaze input by a movement amount corresponding to an operation amount if the operation performed on the operation unit satisfies the second condition (para. 49; moving the mouse using gaze assist, one the threshold of motion has been met by the user).  
Regarding claim 2, Stafford discloses wherein the second condition is an end of a continuous operation performed on the operation unit (para. 49; wherein the movement of the mouse does not meet the threshold of motion because e.g. the mouse has stopped short of the threshold).  
Regarding claim 3, Stafford discloses wherein the second condition is that the operation amount on the operation unit per unit time is smaller than or equal to a predetermined value (para. 49; wherein the movement of the mouse does not meet the threshold of motion because e.g. the mouse has stopped short of the threshold).  
Regarding claim 4, Stafford discloses wherein the second condition is at least one of a temporarily stop of the operation and an end of the operation (para. 49; wherein the movement of the mouse does not meet the threshold of motion because e.g. the mouse has stopped short of the threshold).  
Regarding claim 5, Stafford discloses wherein the control unit performs control to move the indicator from a position of the indicator before the movement by the movement amount corresponding to the operation amount on the operation unit irrespective of the position based on the eye gaze input in a case where the operation performed on the operation unit does not satisfy the first condition before moving the indicator to the position based on the eye gaze input (see fig. 1 and fig. 11; wherein e.g. conventional (non-gaze assisted) mouse movement is performed when the gaze assisted mouse movement conditions are not met).  
Regarding claim 6, Stafford discloses wherein the first condition is an operation performed on the operation unit by a predetermined amount or more (para. 45, 42, 49).  
Regarding claim 7, Stafford discloses wherein the first condition is at least one of a reciprocating operation of switching an operation direction a predetermined number of times or more, a movement operation with the operation continued for a predetermined time or longer (para. 49), and a hold-down operation (para. 42, 45).  
Regarding claim 8, Stafford discloses wherein the control unit moves the indicator to the position based on the eye gaze input irrespective of the operation amount on the operation unit in the case where the operation on the operation unit satisfies the first condition (para. 45).  
Regarding claim 9, Stafford discloses wherein the indicator is an indicator for selecting a display item displayed on a display unit (para. 30).  
Regarding claim 10, Stafford discloses wherein the indicator is an indicator for specifying a position based on which predetermined processing is performed (para. 30).  
Regarding claim 11, Stafford discloses wherein the predetermined - 27 -10201575US01 processing is at least one of automatic focus (AF) processing, image processing, and processing for executing a program (see fig. 8 and fig. 9).  
Regarding claim 12, Stafford discloses wherein the control unit performs control to change a display mode of the indicator between before and after the operation performed on the operation unit satisfies the second condition after moving the indicator to the position based on the eye gaze input (para. 50).  
Regarding claim 13, Stafford discloses wherein the operation unit is at least one of a mouse, a touch operation unit on which a touch operation can be performed, a pointing device that can be operated in a space, and an arrow key that can be operated in four directions (see 104, in fig. 2A).  
Regarding claim 14, Stafford discloses wherein the control unit performs control to display the position based on the eye gaze input received by the reception unit on a display unit (para. 45, 41).  
Claims 15-16 are rejected for the same reasons as stated for claim 1 above.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628